Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/15/2022 has been entered.

Status of the Claims
The Applicant’s Amendments to the claims received on 03/06/2019 is acknowledged.  The text of those sections of Title 35 U.S. Code not included in the action can be found in the prior office action.  Rejections or objections not addressed in this office action with respect to the previous office action are hereby withdrawn.

Claim(s) 1, 3-5, 7, 9-15, & 18-24 are pending.  Claims 9-15 are withdrawn.  Claims 1, 3-5, 7, & 18-24 are examined on the merits. 

Rejection Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1, 3-5, 7, & 18-26 and the New Claims 21 and 22 (all Claims to Group 1) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Bindewald, 4-Sulfobenzyl ester –an anionic protecting group for peptide synthesis, Int. J. Peptide Protein Res. 23, 1984, 368-375, in view of
Hojo, 2-(4-Sulfophenylsulfonyl)ethocarbonyl group: a new water-soluble N-protecting group and its application to solid phase peptide synthesis in water, Tetrahedron Letters 45 (2004) 9293-9295, and 
Merrifield, "9-(2-Sulfo) fluorenylmethyloxycarbonyl chloride, a new reagent for the purification of synthetic peptides." The Journal of Organic Chemistry 43.25 (1978): 4808-4816 (Bindewald, Hojo, Merrifield are from Applicant’s IDS), and 
Carpino, 9-Fluorenylmethoxycarbonyl function, a new base-sensitive amino-protecting group Journal of the American Chemical Society (1970), 92(19), 5748-9 made of record previously), and 
SOL 1.1 Solubility of Organic Compounds, 2017, pages 1 -3 for solubility properties of organic compounds (made of record previously).

The instant invention is drawn to a method of forming protecting groups on functional groups during water based peptide synthesis.

Bindewald teaches ionic protecting groups that have several advantages for the synthesis, purification and characterization of peptides compared to conventional protecting groups. The incorporation of a charged function in maximally protected peptides increases solubility in polar solvents (alcohols are polar sovents) and enables the use of ion exchange chromatograpy as well as electrophoresis for separation. See introduction and the entire article.
Hojo teaches 2-(4-Sulfophenylsulfonyl)ethocarbonyl group as new water-soluble N-protecting group and its application to solid phase peptide synthesis in water. Hojo further teaches: [s]olid phase peptide synthesis is carried out in organic solvents, creating environmental problems after disposal. To avoid this problem, we aimed to perform solid phase 
Merrifield teaches modified 9-methylfluorene for the purpose of a protecting group, such as 
    PNG
    media_image1.png
    73
    124
    media_image1.png
    Greyscale
, see entire reference. Also see Page 4809, column 1, and the last paragraph beginning after Compound 7 where it states introduction of charged groups improves solubility in aqueous environments. Aqueous environment is not taken to be water only. Further, increasing aqueous solubility also logically follows that this decreases organic solubility, thereby requiring a mixture of organic and aqueous. 

Carpino teaches 
    PNG
    media_image2.png
    127
    115
    media_image2.png
    Greyscale
a similar core compound with a different leaving/reacting group, that of COX, where X is Cl.
 
It would have been obvious to one of ordinary skill in the art to substitute the leaving/reacting group of C(O)Cl of Merrifield for C(O)Cl as taught by Carpino for that of Bindewald and Hojo.  Given the sulfo compounds are beneficial for the synthesis of peptides and used as protecting groups, the compounds of Merrifield would be functional equivalents.  The increased solubility would be retained and one is only making a functional equivalent 

Further, adding charged or ionic moieties to insoluble compounds increases their ability to be soluble in an aqueous environment, thus adding another SO2- to the 9-methylfluorene to further increase the solubility of the 9-methylfluorene, see solubility of Organic Compounds as a principle to be applied to the instant invention as presented in the previous office action.

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, adding more ionic moieties would increase aqueous solubility, and decrease organic solubility. This is a general principle in the chemical arts.

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components of solvents in the claimed in the claimed invention because these component are an art-recognized result-effective variable that is routinely determined and optimized in the chemical arts. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. Since the compounds require co-solvent these also require an optimization in ratio for optimal reactivity and product yield. Further, each compound that will be used as a protecting group has its solubility properties that are severable to the compound itself. Depending on the number of ionic moieties attached to the core of the protecting group, the solvent conditions must change. More charge, less organic solvent. 


Claims of 21 and 22, for example, a first amino acid and a first peptide are taught interpreted as one peptide on the resin and the deprotection is also taught which comes with purification of the peptide, completing the peptide synthesis. 

Further, the  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;

(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). For example, (B) is relevant to substitution of the leaving group, and (C), (F) and (G) for adding more charged functional groups to increase solubility.

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been  prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 10-16 of the remarks filed 03/06/2019
Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. 
Bindewald is addressed as teaching the protecting group after synthesis, see page 11. This is not convincing as the whole of the article is drawn to peptide synthesis, and the anionic protecting group is being used for the purpose of a protecting group. As for the teaching of a solid support, Hojo provides the teaching (see title for example). Bindewald does not have to supply the entire teaching for an obviousness rejection. Applicants argue that Bindewald teaches away, but this is not convincing again via Hojo. Arguments to Hojo are not convincing as Hojo teaches the use of protecting groups with the water-solubility enhancing functional group of SO3-. This functional group is providing the water solubility. 
Regarding Merrifield and Carpino, one of ordinary skill in the art would know that upon adding charged moieties, this limits the solubility of the protecting group in organic solvents. . 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Merrifield does address aqueous solubility as adding charged moieties improves this property. As one increases aqueous solubility and stability, it follows that the reaction is not in an aqueous medium.  As for the limitation of the C-terminus being linked to a solid phase support, Hojo teaches resin based supports, see Fig. 4 for example.
	It is believed that one of ordinary skill in the art can go in either N- or C-terminal direction, and that coupling to a solid support, and using known protecting groups is a matter of judicious selection, and optimization for the reactions, and the amino acid to be protected. 
 
Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gershonov (2000) pages 2530-2537, from Applicants’ IDS, appears relevant to the instant inventions. The PTAB decision of 09/16/2021 is also relevant. Prior art contained in the reference of record can be applied in the next office action.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	
     Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gershonov (2000) pages 2530-2537, from Applicants’ IDS, appears relevant to the instant inventions. (Prior art contained in the reference of record can be applied in the next office action.)

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.